           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 1 of 26



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

AARON EDEN, VICTORIA EDEN, AND
ELISHA EDEN AND ADRIENNE EDEN,
MINORSBY AND THROUGH THEIR
NATURAL GUARDIANS, AARON EDEN
AND VICTORIA EDEN                                                                   PLAINTIFFS

V.                                                      CIVIL ACTION NO. 1:18cv54LG-RHW

HUNT SOUTHERN GROUP, LLC FKA
FOREST CITY SOUTHERN GROUP, LLC,
FOREST CITY RESIDENTIAL MANAGEMENT,
LLC, HUNT MH PROPERTY MANAGEMENT
LLC, UNKNOWN JOHN AND JANE DOES A
THROUGH M, AND OTHER UNKNOWN
CORPORATE ENTITIES N THROUGH Z                                                    DEFENDANTS

                DEFENDANTS’ MEMORANDUM BRIEF IN SUPPORT OF
           MOTION TO EXCLUDE EXPERT OPINIONS OF DR. PAUL GOLDSTEIN

            Hunt Southern Group, LLC, Hunt MH Property Management, LLC, and Forest City

Residential Management, LLC (“Defendants”) move under Federal Rules of Evidence 402, 702,

and 703 to exclude the opinions of Plaintiffs’ designated expert witness, Dr. Paul Goldstein.

                   INTRODUCTION AND BRIEF OVERVIEW OF THE FACTS

            Plaintiffs allege that they were exposed to mold while living at Keesler Air Force Base

and that this exposure caused physical injuries. No medical doctor has ever told them that any

medical symptoms they experienced were caused by mold. No medical doctor will testify or can

testify that any of their symptoms were caused by mold. In fact, the only medical doctor who has

examined Plaintiffs and who will offer opinions in this case is Dr. Wilhelm, board certified in

Allergy and Immunology, Pulmonary Medicine and Internal Medicine. Authorized by this Court

under Rule 35 to examine Plaintiffs, Dr. Wilhelm has opined “I do not believe to a reasonable

degree of medical certainty that [Plaintiffs’ ] symptoms were caused by mold exposure in [their]



265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 2 of 26



home.” Ex. 1. Because no medical doctor has linked or could link their symptoms to mold,

Plaintiffs sought an “expert” witness who would. They found Dr. Paul Goldstein.

            Dr. Paul Goldstein is Plaintiffs’ sole expert on general and specific causation. As it turns

out, Dr. Goldstein refuses to opine that any Plaintiff’s symptom was caused by mold, and renders

unreliable opinions on causation in general. For many reasons, these opinions should be

excluded.

            Dr. Goldstein is not a medical doctor but a self-taught toxicologist.1 His causation

opinions have been excluded no less than three times—in circumstances eerily similar to this

case (discussed hereafter). In his report in this case and all the cases like it, Dr. Goldstein

followed a cookie-cutter format which listed, first, a number of symptoms of which any Plaintiff

in the household had been diagnosed; a statement that “some, if not all” of the symptoms were

“positively correlated” with molds; a listing of the genus (not species) of molds found in a single

air sample from Plaintiffs’ home; and then a conclusory statement that Plaintiffs were “exposed

to, and suffered from, toxins released by the presence” of certain molds. Dr. Goldstein’s

methodology included the review of a list of symptoms from Plaintiffs’ pre-discovery disclosures

prepared by their lawyers; an alleged examination of the family’s medical records to determine

whether anyone in the family experienced that symptom; a review of any air sample taken in the

family home (if applicable), and then a conclusion that each of the symptoms identified was

“positively correlated” with and “suffered from” exposure to mold. Ex. 3 (Goldstein Dep. (v. 2))

at 300:7–18). That is all he did. Indeed, Dr. Goldstein summarized the extent of his opinions as

follows:


            1
         Dr. Goldstein does not have a Ph.D. in toxicology and has never taken a college course in
toxicology, but claims he is qualified based on “self-educat[ion]” in toxicology and “training from the
Society of Toxicology by sitting in on courses that they offer at meetings.” Ex. 2 (Goldstein Dep. (v. 1))
at 13:14–14:5; id. at 16:20–22; id. at 17:1–16; id. at 17:22; id. at 17:6–8.

                                                     2
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 3 of 26



            Q      In all of the nine cases, the most you can say is that some of these
                   symptoms can be caused by some exposure to some molds, and that some
                   people in those households had some of those symptoms; true?

            A      I would say that’s pretty close.

Ex. 3 at 331:23–332:2; id. at 330:3–10. Dr. Goldstein did not do, and is not qualified to do, a

differential diagnosis. Dr. Goldstein admits he did nothing to “rule out” other potential causes of

the Plaintiffs’ symptoms—whether from pre-existing allergies, environmental factors, or other

disease agents. While Dr. Goldstein paid appropriate lip service to the treating physicians

(“always going to go with what the physician says,” Ex. 2 at 211:1–2), Dr. Goldstein rejected

each and every occasion when a Plaintiff’s own treating physician failed to link the symptom to

mold or when that treating physician attributed the cause of that symptom to something other

than mold.

            As explained in more detail below, Dr. Goldstein’s general causation opinion has serious

problems and should be excluded. But more importantly, even were this opinion admissible, it

would do nothing to establish specific causation. For this reason and the additional reasons

discussed below, this Court should exclude Dr. Goldstein’s opinions on specific and general

causation as unreliable under Rule 702 and Daubert.

                                          LEGAL STANDARD

            The Court is familiar with the Daubert legal standard. In Williams v. Manitowoc Cranes,

LLC, this Court described in detail the Fifth Circuit’s standard for admitting expert testimony.

No. 1:14CV383-HSO-JCG, 2016 WL 7670061, at *3–4 (S.D. Miss. Sept. 21, 2016), aff’d, 898

F.3d 607 (5th Cir. 2018). “District courts are to make a ‘preliminary assessment of whether the

reasoning or methodology underlying the testimony is scientifically valid and of whether that

reasoning or methodology properly can be applied to the facts in issue.’ ” Id. (quoting Carlson v.



                                                      3
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 4 of 26



Bioremedi Therapeutic Sys., Inc., 822 F.3d 194, 199 (5th Cir. 2016)). “In short, expert testimony

is admissible only if it is both relevant and reliable.” Pipitone v. Biomatrix, Inc., 288 F.3d 239,

244 (5th Cir. 2002). “The party seeking to have the district court admit expert testimony [here,

the Plaintiffs] bears the burden of proof [on these issues]” Williams, 2016 WL 7670061, at *3.

            To satisfy the reliability prong, Plaintiffs must show that Dr. Goldstein’s opinions are

“grounded in the methods and procedures of science and . . . more than unsupported speculation

or subjective belief.” Williams, 2016 WL 7670061, at *3 (quoting Johnson v. Arkema, Inc., 685

F.3d 452, 459 (5th Cir. 2012) (per curiam)). To do this, Plaintiffs must show “(1) [Dr.

Goldstein’s] testimony is based upon sufficient facts or data, (2) [it] is the product of reliable

principles and methods, and (3) [Dr. Goldstein] has applied the principles and methods reliably

to the facts of the case.” Id. (citations, quotation marks, and internal alterations omitted). If there

is an inadequate “fit between the data and the opinion proffered” by Dr. Goldstein, then his

opinions are inadmissible. Brown v. Ill. Cent. R. Co., 705 F.3d 531, 535 (5th Cir. 2013)

(quotation omitted); see Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997) (“A court may

conclude that there is simply too great an analytical gap between the data and the opinion

proffered.”). “[N]othing in either Daubert or the Federal Rules of Evidence requires a district

court to admit opinion evidence that is connected to existing data only by the ipse dixit of [Dr.

Goldstein].” Id.

            Even if Dr. Goldstein’s opinions were somehow reliable, Plaintiffs would still have to

show that his opinions would assist the trier of fact. As this Court explained in Williams, “[t]he

expert testimony must be relevant, not simply in the sense that all testimony must be relevant,

Fed. R. Evid. 402, but also in the sense that the expert’s proposed opinion would assist the trier

of fact to understand or determine a fact in issue.” Williams, 2016 WL 7670061, at *3 (quoting



                                                   4
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 5 of 26



Weiser-Brown Operating Co. v. St. Paul Surplus Lines Ins. Co., 801 F.3d 512, 529 (5th Cir.

2015)). Here, even granting Dr. Goldstein every benefit of every doubt his testimony does not

assist the trier of fact in its primary mission on causation—deciding whether or not a particular

Plaintiff’s symptoms were caused by mold. By his own admission, his opinions stop far short of

this minimum threshold. For all of these reasons, Dr. Goldstein’s opinions must be excluded.

                                             ARGUMENT

   I.       Dr. Goldstein has not opined (and cannot opine) that mold caused any particular
            Plaintiff’s medical symptoms.

            In any toxic-tort case, a plaintiff must show both general and specific causation. These

are distinct concepts. “General causation means that a substance is capable of causing a

particular injury; specific causation looks to whether the substance caused the specific plaintiff’s

injury.” Shed v. Johnny Coleman Builders, Inc., No. 17-60640, __ F. App’x __, 2019 WL

994032, at *2 (5th Cir. Feb. 28, 2019) (affirming judgment for defense in mold case); see Hooks

v. Nationwide Hous. Sys., LLC, No. CV 15-729, 2016 WL 3667134, at *11 (E.D. La. July 11,

2016) (“in a toxic mold case, a plaintiff must prove, given that the mold in question is capable of

causing harm of the type suffered, that the specific type of mold found more likely than not

caused the plaintiff’s injuries in this particular case”).

            Dr. Goldstein’s report and deposition testimony show that he did not attempt to form an

opinion on specific causation. Dr. Goldstein “didn’t make personalized decisions on a plaintiff-

by-plaintiff basis as to who was exposed to what and whether that caused a particular symptom.”

Ex. 2 at 242:12–16. In fact, Dr. Goldstein did not even analyze individual plaintiffs; instead, he

lumped all symptoms experienced by everyone in a particular household together—which he




                                                    5
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 6 of 26



erroneously referred to as a “cohort.”2 During his deposition, Dr. Goldstein repeatedly refused to

discuss individual plaintiffs because he “didn’t take that approach.”3                  Even though Dr.

Goldstein’s report states the residents in Plaintiffs’ household “suffered from” exposure to mold,

Dr. Goldstein never says that a particular symptom in a particular Plaintiff was caused by a

particular mold. Ex. 3 at 329:23–330:2.

            Thus, his opinion is not relevant to the issue of specific causation. See Sandifer v. Hoyt

Archery, Inc., 907 F.3d 802, 809 (5th Cir. 2018) (expert’s opinion would not “help the trier of

fact” because he “only conclude[d] that his theory is as likely as the defense theory”); Burleson

v. Texas Dep’t of Criminal Justice, 393 F.3d 577, 587 (5th Cir. 2004) (“Since [the expert] cannot

show that the welding electrodes are more or less probable to be the cause of [the plaintiff’s]

cancers, the testimony is irrelevant under the Federal Rules of Evidence.”); Pipitone, 288 F.3d at

245 (“A perfectly equivocal opinion does not make any fact more or less probable and is

irrelevant under the Federal Rules of Evidence.”); Williams, 2016 WL 7670061, at *53

(excluding expert opinion because it would not “assist the trier of fact [in] understand[ing] the

evidence in this particular case or to determine a fact in issue”). Because Dr. Goldstein’s




            2
           Ex. 2 at 151:16–23 (“So what you’re saying is, is that you cannot tell us which of the
[individuals in a particular household] was diagnosed with allergic rhinitis, for example; correct? A: As I
stated, I have looked at this as a cohort, and not individuals. Q: All right. And that applies generally
across all of these reports; correct? A: That’s correct.”); id. at 218:24–25 (“I didn’t break the standard to
individuals, and I won’t do that.”); id. at 219:3–4 (“So you’re going to individuals and I’m not going to
comment on individuals. I’m going to comment on the cohort.”).
            3
          Ex. 2 at 241:25–242:4 (“Q: So you’re—it wasn’t your job, as you viewed it, to make a specific
finding with respect to a specific plaintiff that Plaintiff A’s symptom, fill in the blank, was caused by
exposure to mold, fill in the blank; true? A: I didn’t take that approach.”); see id. at 241:3–7 (“Q: So can
you identify for any particular plaintiff . . . that a particular symptom—that exposure to a particular mold
caused a particular personal injury? A: Well, I’m not going to do that . . . .”); id. at 226:1–4 (“Q: Are you
testifying that if Makayla Foster was diagnosed with rhinitic—allergic rhinitis— A: So here we go back
to an individual which I’m not going to discuss. I’m going to discuss the cohort.”); Ex. 3 at 277:7–17; id.
at 302:2–15.


                                                     6
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 7 of 26



opinions fall far short of the required evidence necessary to establish specific causation and thus

would not be helpful to the trier of fact, they must be excluded.

           A. To the extent Plaintiffs offer Dr. Goldstein as an expert on specific causation, his
              opinion is unreliable.

            While Dr. Goldstein’s deposition testimony shows that he is not opining on specific

causation, Defendants expect that the Plaintiffs will attempt to avoid outright dismissal of their

case, and offer him for that purpose. If so, this Court should reject Dr. Goldstein’s opinions as

unreliable for several reasons.

            (1)    Dr. Goldstein’s methodology relies solely on temporal correlation;

            (2)    He did not rule out (or even investigate) other potential causes;

            (3)    He has not identified the level of exposure likely to cause harm; and

            (4)    He connects Plaintiffs’ symptoms to mold only through ipse dixit, not
                   science.

            (1) Dr. Goldstein’s methodology relies solely on temporal correlation. Dr. Goldstein’s

methodology can be summed up this way: (1) he obtained the symptoms compiled by Plaintiffs’

lawyers, (2) he reviewed their medical records to ensure that at least one of the members of the

Plaintiff family group experienced that symptom, and (3) he considered whether the list of

symptoms could have been caused by mold.4 His expert report concludes that “The occurrence

of some, if not all, of [the Plaintiffs’] symptoms are positively correlated with toxic exposure to

the following pathogens . . . .” Ex. 4 (Goldstein Report) at 3 (emphasis added). This statement

does nothing to show that mold actually caused any particular Plaintiff’s symptoms. It is merely


            4
          Ex. 2 at 106:2–107:7 (confirming that he obtained his list of symptoms from the pre-discovery
disclosures and then confirmed them upon reviewing the medical records); id. at 151:24–152:2 (“Q: So
you listed all of the symptoms complained of by all of the plaintiffs in that family group, and they’re
listed here; right? A: That’s correct. Q: So it doesn’t mean that each plaintiff suffered from each
symptom; right? A: That’s correct. Q: And sitting here today, you can’t identify which symptom is
identified with which plaintiff; correct? A: I didn’t take that approach.”).


                                                     7
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 8 of 26



a statement of theoretical correlation, but courts have universally recognized that “correlation is

not causation.” See Huss v. Gayden, 571 F.3d 442, 459 (5th Cir. 2009); Anderson v. Bristol

Myers Squibb Co., No. CIV.A. H-95-0003, 1998 WL 35178199, at *4 (S.D. Tex. Apr. 20, 1998)

(“courts have repeatedly emphasized that an expert’s testimony as to evidence which ‘suggests’ a

correlation is insufficient to scientifically support a causal connection”)

            But temporal correlation is all that Dr. Goldstein has. As he explained, his “analysis relies

first on the medical diagnosis of the symptom during the time that [Plaintiffs] lived at Keesler.”

Ex. 2 at 218:17–19. When asked if he was “saying that [a particular plaintiff’s symptom] was

caused by mold because there was mold in the house,” Dr. Goldstein responded: “the point is, is

that a person can have a symptom prior, and once they get in the house and once they’re

exposed, they can exacerbate an existing . . . condition.” Ex. 2 at 220:2–17 (emphasis added).

Dr. Goldstein explained that “they were exposed to these molds, and they had symptoms. That’s

a fact”; “there’s a correlation between the mold and the symptoms”; and “that’s all we know.”

Ex. 3 at 337:5–14.

            Federal courts, including the Fifth Circuit, have routinely excluded expert opinions based

on temporal correlation. See Huss, 571 F.3d at 459 ; McClain v. Metabolife Int’l, Inc., 401 F.3d

1233, 1243 (11th Cir. 2005); Hunt v. McNeil Consumer Healthcare, 297 F.R.D. 268, 276 (E.D.

La. 2014) (“[C]ourts must not allow evidence of temporal correlation to serve as a substitute for

science-based causation evidence.”) (quoting Huss, 571 F.3d at 459). In Huss, the Fifth Circuit

explained the problem with causation opinions based on temporal proximity:

            [S]imply because a person takes drugs and then suffers an injury does not show
            causation. Drawing such a conclusion from temporal relationships leads to the
            blunder of the post hoc ergo propter hoc fallacy. The post hoc ergo propter
            hoc fallacy assumes causality from temporal sequence. It literally means “after
            this, because of this.” Black’s Law Dictionary 1186 (7th ed. 1999). It is called a



                                                     8
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 9 of 26



            fallacy because it makes an assumption based on the false inference that a
            temporal relationship proves a causal relationship.

Huss, 571 F.3d at 459 (quoting McClain, 401 F.3d at 1243). The reasoning of the Huss court

applies to this case as well. Dr. Goldstein merely assumes Plaintiffs’ symptoms were caused by

mold because mold was allegedly found in their homes. That is not a reliable methodology, and,

accordingly, Dr. Goldstein’s opinions should be excluded. See, e.g., Burleson, 393 F.3d at587

(expert testimony irrelevant when it did not make it “more or less probable” that chemical caused

plaintiff’s cancer); Shed, 2019 WL 994032, at *2 (records showing that plaintiff’s symptoms

were merely “consistent with mold exposure” did not establish specific causation); Hooks, 2016

WL 3667134, at *10 (expert’s opinion that mold caused certain medical symptoms was

unreliable because it was based on temporal relationship).

            (2) Dr. Goldstein failed to exclude other potential causes. In the Fifth Circuit, an expert

generally must “rule out” other potential causes before he can opine on specific causation. E.g.,

Shed v. Johnny Coleman Builders, Inc., No. 3:16CV171-NBB-RP, 2017 WL 3624240, at *2

(N.D. Miss. Aug. 23, 2017), aff’d, __ F. App’x __, 2019 WL 994032 (5th Cir. Feb. 28, 2019)

(explaining, in case alleging toxic mold, “the reliability of a specific causation opinion requires

the proffered expert to consider and rule out other likely causes of the plaintiff’s alleged

ailments—in other words, the expert must perform, and the plaintiff must present to the court, a

proper differential diagnosis”) (citation omitted); see McNabney v. Lab. Corp. of Am., 153 F.

App’x 293, 295 (5th Cir. 2005) (expert’s “failure to consider and exclude other potential causes

of [plaintiff’s] injury before offering an opinion render[ed] his testimony unreliable”); Jenkins v.

Slidella L.L.C., No. CIV.A.05-370, 2008 WL 2649510, at *4 (E.D. La. June 27, 2008), aff’d, 318

F. App’x 270 (5th Cir. 2009) (“it is also well settled that the reliability of a medical causation

opinion requires the proffered expert to rule out other likely causes”) (citation omitted); In re


                                                     9
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 10 of 26



Propulsid Prod. Liab. Litig., 261 F. Supp. 2d 603, 618 (E.D. La. 2003) (expert testimony

excluded, in part, because expert did not “rule out other explanations”); Newton v. Roche Labs.,

Inc.,       243    F.   Supp.    2d    672,    683    (W.D.     Tex.    3002)    (“Another     step   in

establishing specific causation is for the expert to demonstrate that the product was more likely

to have caused a plaintiff’s injuries than any other potential cause.”). Dr. Goldstein did not

perform a differential diagnosis,5 the generally accepted method for establishing specific

causation. See Shed, 2017 WL 3624240, at *2.

            Once again, Dr. Goldstein’s opinions fail to meet minimum standards. Dr. Goldstein

agreed that “mold is one potential cause among many” for the symptoms the [Plaintiffs]

experienced and that he is not saying “that it’s mold as opposed to any of the others.” Ex. 2 at

247:15–18. Instead, his opinion is that “mold has to be considered as one of the causes.” Id. at

247:19–20. To illustrate, Dr. Goldstein was asked how he concluded that a Plaintiff’s allergic

rhinitis was caused by mold as opposed to some other cause. Dr. Goldstein responded:

            “Oh, I didn’t say as opposed to those others, did I? You’re saying that. . . . I’m
            just saying that mold was present in the home and could be, obviously, a
            contributor and—to that. I never said there were no other contributors. You just
            said that.”

Ex. 2 at 225:11–18 (emphases added). By his own admission then, Dr. Goldstein testified that he

did nothing to rule out other potential environmental factors.

            •      “Q: And what did you do, sir, to rule out those other environmental factors? A: I
                   didn’t rule them out. I included them. . . . I didn’t exclude them.” Ex. 3 at 306:12.

            •      “I’m not negating exposure to other symptoms—to other environmental factors.
                   I’m just saying that one of those . . . was the identification of these molds.”. Ex. 2
                   at 226:18–19.



            5
          Ex. 2 at 26:2–4 (“Q: And you cannot and do not do a differential diagnosis; right? A: That’s
correct.”).


                                                     10
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 11 of 26



            •      “mold is a possible cause, and there may be other environmental factors that
                   could have contributed as well.” Ex. 2 at 228:1–3 (emphasis added).

Other courts have rejected this exact same logic as scientifically unreliable. See Kelley v. Am.

Heyer-Schulte Corp., 957 F. Supp. 873, 882 (W.D. Tex. 2997) (excluding expert’s opinion

regarding cause of plaintiff’s symptoms because “[e]ssentially, this is a bit like saying that if a

person has a scratchy throat, runny nose, and a nasty cough, that person has a cold; if, on the

other hand, that person has a scratchy throat, runny nose, nasty cough, and wears a watch, they

have a watch-induced cold”); In re Agent Orange Prod. Liab. Litig., 611 F. Supp. 1223, 1237–38

(E.D.N.Y.1984) (rejecting testimony that, if person exposed to Agent Orange had disease, that

disease was caused by Agent Orange, but if person had disease with no exposure to Agent

Orange, that person had naturally occurring condition). Because Dr. Goldstein failed to rule out

other potential causes of any particular individual’s medical symptoms, he cannot reliably say

that any particular symptom was caused by mold. For this separate and independent reason, he

cannot offer an opinion on specific causation.

            (3) Dr. Goldstein does not know the level of exposure that is harmful. As noted above,

Dr. Goldstein does not know the level of mold exposure that is harmful for humans. This is

important because establishing specific causation requires Dr. Goldstein to show that an

individual Plaintiff was, in fact, exposed to harmful levels of mold. In the Fifth Circuit,

“[s]cientific knowledge of the harmful level of exposure to a chemical, plus knowledge that the

plaintiff was exposed to such quantities, are minimal facts necessary to sustain the plaintiffs’

burden in a toxic tort case.”6 Allen v. Pa. Eng’g Corp., 102 F.3d 194, 199 (5th Cir. 1996)

(emphasis added); Hooks, 2016 WL 3667134, at *11 (finding expert’s opinion was unreliable

            6
         Note that Dr. Goldstein disagrees with the Fifth Circuit on this point. Ex. 2 at 63:12 (“Q: In your
view, you can sustain a burden in a toxic tort case without knowing the harmful level to a chemical or
how much they were exposed to? A: Absolutely, especially if it’s a carcinogen.”).


                                                    11
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 12 of 26



because, “[a]ssuming that some unsafe level of mold existed, [he] is unable to prove that the

mold in the home rose to that level and caused Plaintiffs injuries”); Pretus v. Diamond Offshore

Mgmt. Co., 2010 WL 11552857, at *6 (E.D. Tex. Sept. 14, 2010) (same).

            In this case, Dr. Goldstein has testified that the level of harmful exposure varies for each

individual Plaintiff.7 Despite this testimony, Dr. Goldstein is adamant that he never analyzed any

Plaintiff individually—only the family “cohort.” By his own admission then, Dr. Goldstein

cannot testify that any particular Plaintiff experienced a harmful level of exposure. See Cano v.

Everest Minerals Corp., 362 F. Supp. 2d 814, 836 (W.D. Tex. 3005) (opinion unreliable because

expert failed to follow his own methodology).

            Even if Dr. Goldstein had determined the harmful level of exposure for each individual

Plaintiff, he admits that he does not know what level of mold exposure each Plaintiff

experienced. Ex. 3 at 318:21–23 (“Q: But as to the level of exposure at any . . . time [other than

the day a mold test was conducted], we don’t know; correct? A: That’s true.”). He also admits

that “there [is not] any evidence—medical evidence, physical evidence, or whatever kind of

evidence . . . that a mycotoxin existed in any of these plaintiffs.” Ex. 2 at 165:5–12. In his own

words, “We don’t have the data for that.” Id.

            Perhaps realizing that he could not establish the level of any particular Plaintiff’s

exposure, Dr. Goldstein discounted this factor entirely, saying that it “has no meaning at all.” Ex.

2 at 178:14–17. There is no need to determine the harmful level of exposure, he claims, because

“any exposure” is unreasonable:

            Q:     . . . Is any mold an unreasonable risk of exposure?


            7
          Ex. 2 at 142:9–143:1 (explaining that “we don’t know precisely what that harmful level is” and
that “scientific literature is difficult to come by to establish a specific harmful level [so] [y]ou have to
establish it for that individual”).


                                                    12
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 13 of 26



            A:     If you can see it and you can smell it, you’ve been exposed, and that is
                   unreasonable.

Ex. 2 at 25:18–22. Dr. Goldstein has not identified any scientific studies or literature supporting

his argument that “any exposure” is too much, and those opinions fly in the face of every

published guidance and study demonstrating that mold is ubiquitous.8 If, in fact, “any exposure”

to mold was “too much,” then everyone on Earth would be sick all the time.

            The Fifth Circuit considered a similar claim in Moore v. Ashland Chemical, Inc. 151 F.3d

269 (5th Cir. 1998) (en banc). After observing the expert “could cite no scientific support for his

conclusion that exposure to any irritant at unknown levels triggers [a particular medical

symptom],” it affirmed the exclusion of the expert’s testimony, saying “[u]nder

the Daubert regime, trial courts are encouraged to exclude such speculative testimony as lacking

any scientific validity.” Moore, 151 F.3d at 279. The same is true here, and this Court should

exclude Dr. Goldstein’s opinions as unreliable.

            (4) Dr. Goldstein’s methodology relies on mere ipse dixit rather than science. It is well

established that “nothing in either Daubert or the Federal Rules of Evidence requires a district

court to admit opinion evidence that is connected to existing data only by the ipse dixit of the

expert.” Joiner, 522 U.S. at 146. In this case, Dr. Goldstein’s opinion is classic ipse dixit. He is

effectively asking the Court to “take my word for it” on several important points.

            Dr. Goldstein testified that “any exposure” to mold is sufficient to cause Plaintiffs’

medical symptoms, even when the only test results we have show that there was more mold

outside the Plaintiff’s home than inside. Ex. 2 at 25:18–22; id. at 233:15–17 (“It would be naive

to think that [exposure outside the home] was more important or less important than [exposure

            8
          “There is always some mold everywhere—in the air and on many surfaces.”
https://www.cdc.gov/mold/dampness_facts.htm. “Molds are part of the natural environment, and can be
found everywhere, indoors and outdoors.” https://www.epa.gov/mold.


                                                   13
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 14 of 26



inside the home].”)9 Several federal courts in the Fifth Circuit have considered this argument and

rejected it as unreliable. For example, the court in Comardelle v. Pennsylvania General

Insurance Co. labeled this approach the “every exposure” theory and held that “it is precisely the

kind of testimony the Supreme Court in General Electric Co. v. Joiner observed as being nothing

more than the ipse dixit of the expert.” 76 F. Supp. 3d 628, 634 (E.D. La. 2015) (internal

alterations, quotation marks, & citations omitted). The court explained,

            [a]lthough there may be no known safe level of asbestos exposure, this does not
            support [the expert’s] leap to the conclusion that therefore every exposure [the
            plaintiff] had to asbestos must have been a substantial contributing cause of his
            mesothelioma. . . . This kind of blanket specific causation opinion is not based
            on or tied to the specific facts and circumstances of any of [the plaintiff’s]
            exposures to asbestos and it elides any differences or nuances of duration,
            concentration, exposure, and the properties of the fibers to which he may have
            been exposed. The Court is not persuaded that such a one-size-fits-all approach
            is reliable expert testimony.

Id. (emphasis added & footnotes omitted).

            Similarly, when confronted with contrary facts—such as pre-existing symptoms or tests

indicating that mold concentrations were higher outside the home than inside—Dr. Goldstein

consistently responded “I considered that,” without explaining his “consideration.”10 This too is


            9
          Ex. 2 at 234:13–19 (“Q: Dr. Goldstein, if someone’s exposed to mold, the same kind of mold
outside that they are inside, how can you say, to a reasonable degree of scientific certainty, that a
symptom that they got from mold was caused inside as opposed to outside? A: Because they’re exposed
inside, and that’s the main point.”).
            10
           Ex. 3 at 313:11–16 (“Q: So based on these results, if someone had an exposure to
Cladosporium outside the house, you have no basis and did not do any work to determine or rule out that
exposure outside the house; correct? A: I absolutely considered that, but I also considered that they’re
exposed inside the house.”); id. at 461:13–25 (“Q: [A particular plaintiff] had, as of March 24th, 2006,
had reported a life history of seasonal allergies—and, again, his medical records August 18th, 2011, he
reported a history of lifetime allergic rhinitis, that was negative for molds. Again, did you consider those
in rendering your opinions? A: Yes, I considered them. Q: Yeah. And you discount the allergy testing
because you don’t feel like it was validated? A: I don’t discount it. I’m waiting for validation in order to
use it as a true factor . . . .”); id. at 229:9–15 (“Q: Did you—did you consider whether any of the
plaintiffs—whether any of the Fosters were allergic to mold or a particular type of mold, in your analysis?
A: Yes. Q: Were any of them? A: Again, I don’t have—I considered it, but I don’t have testing that has
been validated.”) (all emphasis added).


                                                    14
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 15 of 26



classic ipse dixit. Dr. Goldstein has not explained how he ruled out these contrary facts as the

cause of a particular Plaintiff’s symptoms. Courts in the Fifth Circuit have excluded such

conclusory opinions because there is too great an analytical gap between the facts and the

expert’s conclusion. Smith v. Chrysler Group, L.L.C., 909 F.3d 744, 749 (5th Cir. 2018)

(affirming exclusion of conclusory opinion because expert “[did] not explain his methodology

for reaching his conclusion, leaving the district court to guess at how” it was formed); Weiser-

Brown Operating Co., 801 F.3d at 529 (affirming exclusion because expert’s “untestable,

conclusory statement would not assist the jury”); Previto v. Ryobi N. Am., Inc., 766 F. Supp. 2d

759, 772 (S.D. Miss. 2010) (excluding expert’s opinion because there was “too great an

analytical gap” when the expert did not “identify any sources for the information underlying

[the] particular opinion” and “the methodology for reaching [his] conclusion [has not] been

adequately described”); West v. Drury Co., 2009 WL 1587344, at *5 (N.D. Miss. June 5, 2009)

(excluding expert opinion because expert “offer[ed] no guide as to where his conclusions came

from or how one might judge the value of those conclusions” which meant the expert could get

on “the stand and make any assertion he chooses without regard for the truth”). This Court

should likewise exclude Dr. Goldstein’s opinions.

            B. Dr. Goldstein’s purported methodology—the Bradford-Hill criteria—cannot be
               used to establish specific causation.

            Dr. Goldstein claims that he applied the Bradford-Hill criteria to determine causation in

this case. In Pounds v. Rogersol, Inc., Judge Barbour summarized this methodology as follows:

            The “Bradford Hill criteria is a method for determining whether the results of an
            epidemiological study can be said to demonstrate causation and not a method for
            testing an unproven hypothesis.” Dunn v. Sandoz Pharms. Corp., 275 F. Supp. 2d
            672, 678 (M.D.N.C. 2003). “The first step in the causation analysis pursuant to
            Bradford Hill is an epidemiological study that has identified an association
            between two variables. Once a study has shown that there is an association, the
            next step is to determine whether the ‘association identified in an epidemiologic
            study may or not be causal.’ ” Id. at 679 (citations omitted). Causality in this

                                                   15
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 16 of 26



            context is determined by considering the following nine factors: (1) temporal
            relationship; (2) strength of the association; (3) dose-response relationship; (4)
            replication of the findings; (5) biological plausibility (coherence with existing
            knowledge); (6) consideration of alternative explanations; (7) cessation of
            exposure; (8) specificity of the association; and (9) consistency with other
            knowledge. See e.g., In re Neurontin Mktg., Sales Practices, and Prods. Liab.,
            612 F. Supp. 2d 116, 132-133 (D. Mass. 2009)(explaining that the “Bradford Hill
            criteria are nine factors which researchers often consider when judging whether
            an observed association is truly causal.”).

Pounds v. Rogersol, Inc., No. 3:07-CV-554-WHB-LRA, 2010 WL 11527412, at *4 (S.D. Miss.

June 15, 2010) (emphasis added).

            While some federal courts have said the Bradford-Hill criteria can be a reliable

methodology for establishing general causation, courts have also held the Bradford-Hill criteria

cannot be used to establish specific causation. See, e.g., Jones v. Novartis Pharm. Corp., 235 F.

Supp. 3d 1244, 1274 (N.D. Ala. 2017) (“Numerous courts have referred to the Bradford Hill

criteria as a useful tool to analyze general, rather than specific, causation.”); In re Viagra Prod.

Liab. Litig., 658 F. Supp. 2d 950, 958 (D. Minn. 2009) (“[T]he Bradford Hill criteria are used to

establish general causation from epidemiological studies—they are not used to establish specific

causation.”) (citing Wells v. SmithKline Beecham Corp., No. A–-06–-CA–-126–-LY, 2009 WL

564303, at *11 (W.D. Tex. Feb. 18, 2009)) (emphasis added).

            But, even if the Bradford-Hill criteria somehow could be used to establish specific

causation, Dr. Goldstein’s application of the Bradford-Hill criteria to the facts of this case would

be unreliable. The “first step” in the Bradford-Hill analysis is “an epidemiological study that has

identified an association between two variables.” Pounds, 2010 WL 11527412, at *4;

Frischhertz v. SmithKline Beecham Corp., 2012 WL 6697124, at *3 (E.D. La. Dec. 21, 2012)

(excluding Dr. Goldstein’s opinion because he “attempted to use the Bradford-Hill criteria to

prove causation without first identifying a valid statistically significant association. [Instead,]

[h]e first developed a hypothesis and then attempted to use the Bradford-Hill criteria to prove

                                                   16
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 17 of 26



it.”).11 Dr. Goldstein did not identify any epidemiological studies in his expert report. Second,

even if he had identified studies, Dr. Goldstein did not analyze any particular medical symptom

claimed by a specific individual but, instead, lumped all the symptoms experienced by all

persons living in a particular household together. Third, Dr. Goldstein admits he did not apply

several of the Bradford-Hill criteria, such as the strength of association or the dose-response

relationship.12 Further, Dr. Goldstein has never explained how he applied the Bradford-Hill

criterion “consideration of alternative explanations” (or even that he did apply it). Instead, he

baldly asserts that he “considered” everything in the medical records, without details.13

            Thus, even if the Bradford-Hill criteria were a valid methodology for determining

specific causation, Dr. Goldstein is still unable to offer a reliable opinion on specific causation.

For this reason, among others, the Frischhertz court likewise reached the conclusion that Dr.

Goldstein’s specific-causation opinions based on the Bradford-Hill criteria are simply unreliable.

Frischhertz, 2012 WL 6697124, at *6 (because Dr. Goldstein had not “first identif[ied] a valid


            11
           Dr. Goldstein apparently disagrees with the Frischhertz court (and apparently all the other
courts that have said a “valid statistically significant association” is a necessary first step to using the
Bradford Hill criteria), but he could not point to anything to support his position. Ex. 2 at 70:6–25 (“Q:
And you believe that you can establish causation using the Bradford Hill criteria without a statistically
significant association first? A: Yes. The statistics are greater than 50 percent. That’s the—that’s the
accepted amount. Q: Well, the point is that what the judge is stating is the requirement is that there must
be an association, a statistically significant one, between a toxic element and an adverse reaction before
you apply the Bradford Hill. Do you agree with that? A: No. Q: Is there any support for that position, that
you may apply Bradford Hill without that statistically significant association? A: There’s actually no
support for that position that you can—that you must. Q: All right. Well, what would I—where would I
go, what would I read to figure out how the judge got it wrong? A: I don’t know.”).
            12
            Ex. 2 at 203:8–204:18 (claiming he did not apply “strength of association”—which measures
the magnitude of the increased risk that a particular substance will cause a particular condition—because
he did not have enough data); id. at 204:19–205:13 (claiming he did not apply “consistency of
association”—which measures whether the association happens consistently—because he did not have
any data); id. at 205:13–207:03 (claiming he did not apply the “dose-response relationship” because
“obviously in this particular case, we can’t possibly have a dose-response curve because we have one set
of data, and how do you—you can’t do that in a residential home with people who are exposed unless you
tear apart the house and you get all the data, and you can’t do that. You would destroy their home.”).
            13
                 See n.12, above.


                                                    17
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 18 of 26



statistically significant association,” the Court concluded he “inappropriately applied the

Bradford-Hill criteria.”). Defiant to the end, when confronted with the requirement of a

statistically significant association and his failure to provide such in either in the Frischhertz case

or this case, Dr. Goldstein responded merely “That’s what [the court said], and they’re wrong.”

Ex. 2 at 76:5–8. When asked whether he disagreed with the federal courts which required a

statistically valid association before applying Bradford-Hill criteria, Dr. Goldstein testified “It’s

absolutely ridiculous.” Ex. 2 at 196:12-16.

   II.      Dr. Goldstein’s opinion that mold is capable of causing the Plaintiffs’ symptoms is
            similarly unreliable.

            In the typical causation analysis under Daubert, general causation precedes specific

causation. This Motion addresses specific causation first because Dr. Goldstein admits he is not

offering an opinion on specific causation, and any hope of a reliable opinion on specific

causation was dashed by Dr. Goldstein’s unreliable methodology. Once this Court determines

that Dr. Goldstein cannot testify regarding specific causation, Plaintiffs’ claims will fail as a

matter of law. See Shed, 2019 WL 994032, at *2. For that reason, the Court need not reach any

questions regarding the reliability of Dr. Goldstein’s general-causation theories, which

nonetheless cannot assist the trier of fact. That is so for at least two reasons. First, Dr.

Goldstein’s report does not provide any reference to any scientific or medical basis for his claims

of general causation. Second, Dr. Goldstein introduces a general-causation theory based on the

purported presence of mycotoxins in Plaintiffs’ home without any scientific or medical basis, and

without a shred of physical evidence.

               A. Dr. Goldstein failed to support his opinion with scientific literature or
                  published studies.

            Federal Rule of Civil Procedure 26(a) requires an expert to include “a complete statement

of all opinions the witness will express and the basis and reasons for them” as well as “the facts

                                                   18
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 19 of 26



or data considered by the witness in forming them.” Fed. R. Civ. P. 26(a)(2)(B)(i)–(ii). The

“report must be complete such that opposing counsel is not forced to depose an expert in order to

avoid an ambush at trial; and moreover the report must be sufficiently complete so as to shorten

or decrease the need for expert depositions and thus to conserve resources.” Beane v. Util.

Trailer Mfg. Co., 934 F. Supp. 2d 871, 877 (W.D. La. 2013) (quoting R.C. Olmstead, Inc. v. CU

Interface, LLC, 606 F.3d 262, 271 (6th Cir. 2010)). In other words, a “report[] must include

‘how’ and ‘why’ the expert reached a particular result, not merely the expert’s conclusory

opinions.” Id. (quoting R.C. Olmstead, 606 F.3d at 271).

            In the Pounds case already cited above, Judge Barbour found an expert’s opinion on

general causation inadmissible, noting that the Fifth Circuit has “frowned on causative

conclusions bereft of statistically significant epidemiological support.” Pounds, 2010 WL

11527412, at *5 (quoting Wells v. SmithKline Beecham Corp., 601 F.3d 375, 380 (5th Cir.

2010)). In the absence of any study showing an epidemiological link between the toxin and the

alleged injury, the court found the expert’s opinion was unreliable.

            Dr. Goldstein’s initial report failed to meet this basic disclosure requirement because he

failed to identify any studies he purportedly relied upon in forming his opinions. In fact, the

complete list of studies cited in Dr. Goldstein’s initial report is below:




Ex. 4 at 6.14 But at his deposition, Dr. Goldstein repeatedly testified that he relied on other

scientific studies that were not cited in his report.15 While Dr. Goldstein has attempted to cure



            14
         The first two references relate to the Bradford-Hill criteria, the methodology allegedly
employed by Dr. Goldstein, and do not provide any scientific or medical support for Dr. Goldstein’s

                                                   19
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 20 of 26



these deficiencies through a supplemental report (after the designation deadline, after

Defendants’ experts had been designated and disclosed, and after his deposition), that report

must be stricken for the reasons set forth in Defendants’ separate motion on that subject. In his

original report and the one to which he must be held accountable, Dr. Goldstein confirmed that

there were no studies, reports, or scientific basis cited in his report which demonstrated a

correlation between abdominal pain and mold exposure,16 between headaches and mold

exposure,17 or between vomiting and mold exposure18—to name a few. In fact, Dr. Goldstein

does not cite a single epidemiological study, medical article, or authoritative source to support

any of his opinions relating to general causation.

            This pattern of behavior is not new for Dr. Goldstein. In Mause v. Global Household

Brands, Inc., No. 01-4313 2003 WL 22416000 (E.D. Pa. Oct. 20, 2003), Dr. Goldstein’s


substantive opinions. The final article deals with Ochratoxin A, a mycotoxin which can be produced from
certain molds, and the exposure to food contaminated with that mycotoxin. Ex. 2 at 128:9–128:16). There
is no allegation or proof in this case regarding foodborne contamination, or any proof or evidence that
there was any exposure of these plaintiffs to Ochratoxin.
            15
            Ex. 2 at 77:11–18 (“Q: But there’s no studies showing the correlation between those things; is
that true? A: No, that’s not true. Q: Oh, there are? A: Yes. Q: All right. Are they in your report? A: Are
they in my report? I don’t know. When we get to it, we’ll find out.”) (emphasis added); id. at 125:10–13
(“Q: . . . Can you tell me what those scientific studies are that you are relying on, sitting today? A: Well,
sitting here, I don’t have exact citations, but I can provide them to you.”); id. at 165:13–25 (“Q: Can you-
—or are there epidemiological studies that support an association between mold exposure and each one of
these symptoms listed in the Foster report? A: I don’t know offhand. Q: Well, for example, are there
scientific studies that link—that show a correlation or association between chronic abdominal pain and
mold exposure? A: These—this information I got, I got out of scientific papers, yes. Q: What’s the—
what’s the paper that provides that? A: Oh, that’s a good question. I can provide that to you.”) (emphasis
added); id. at 166:18–21 (“Q: Sir, did you cite any study showing an association between headaches and
exposure to mold? A: In this report? Q: Yes, sir. A: No.”); id. at 167:4–12 (“Q: Did you cite such a report
in your report? A: I mention mycotoxins. It’s listed under—it’s in that. Q: Did you cite a study showing a
correlation between the two? A: No, but I can provide that to you. And I, in fact, mentioned that in my
report. In the very end, I say: ‘I retain my right to change my opinions as I receive new information.’ ”);
id. at 182:25–184:15.. Obviously, the right to change one’s opinions as one receives new information is
not meant to entitle an expert to do his research only after he is deposed.
            16
                 Ex. 2 at 165:17–166:4.
            17
                 Ex. 2 at 166:18–166:22.
            18
                 Ex. 2 at 166:24–167:170.


                                                     20
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 21 of 26



opinions were excluded because he “cites to no specific articles, textbooks, or studies to support

his conclusion, nor does he set forth his scientific methodology.” Id. at *2. Accordingly, his

opinions were “no more than a subjective belief or unsupported speculation.” Id. (internal

quotation marks & citation omitted). Without citations, Dr. Goldstein’s report is nothing more

than unsupported, “conclusory statements.” Dr. Goldstein’s opinion as to general causation is,

therefore, unreliable. See Wells, 601 F.3d at 380; Pounds, 2010 WL 11527412, at *5. This Court

should follow suit and exclude all of Dr. Goldstein’s general-causation opinions.

                  B. Dr. Goldstein’s general-causation theories regarding mycotoxins are
                     unreliable.

            According to Dr. Goldstein, general causation in this case is twofold: “you have to

consider possible allergies [to mold] and you have to consider the fact that you have

mycotoxins.” Ex. 3 at 372:17–372:18. Dr. Goldstein wisely refused to testify as to whether any

of the Plaintiffs’ medical symptoms were caused by an allergic response to mold, which Dr.

Goldstein correctly left with Plaintiffs’ treating physicians and others qualified to render those

opinions.19 For Dr. Goldstein, that leaves mycotoxins. Generally speaking, mycotoxins are toxic

substances which can be produced by particular species of molds under certain circumstances.20

Dr. Goldstein’s report does not state that mycotoxins can cause any of the symptoms for which

Plaintiffs complain. Instead, his report simply concludes that “[i]ndividual exposed to

Aspergillus and Penicillium in their homes are exposed to the mycotoxin Ochratoxin A (OTA).”

Ex. 4 at 5. However, in his deposition, Dr. Goldstein made quite clear that he intends to testify

that “all of these symptoms can be caused by exposure to mycotoxins which come from molds,”

            19
           Ex. 3 at 373:1–373:6 (“Q: Okay. And so you’re not here to testify which of these symptoms are
relating to an allergic response? You don’t have that expertise? A. I can show you the literature that
identifies that in the scientific literature. For each individual person, you would have to go to the treating
physician.”)
            20
                 See https://www.cdc.gov/niosh/topics/indoorenv/whatismold.html.


                                                        21
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 22 of 26



Ex. 3 at 373:19-22 and that “exposure to molds and mycotoxins can exacerbate preexisting

conditions.” Id. at 416:1–2.

            His completely unsupported opinions regarding mycotoxins in his deposition prompted

Defendants to serve supplemental reports regarding Dr. Goldstein’s report on mycotoxins.

According to Dr. Allison Stock, who holds a Ph.D. in Toxicology and a Masters in Public Health

and who served with the Centers for Disease Control handling CDC’s responses to mold cases,

the scientific literature does not support Dr. Goldstein’s theory that all mycotoxins in any form

and at any dose are detrimental to human health. Ex. 5 (Supplemental Report of Dr. Stock) at 6).

Moreover, there is a large body of scientific literature which does not find an association

between mold exposures and airborne mycotoxin exposures in buildings and facilities. Ex. 5 at 2.

As he did with all of his general-causation theories, Dr. Goldstein admits that while he believes

there is scientific and epidemiological support for this general-causation theory relating to

mycotoxins, he did not cite any of that authority in his report. Ex. 3 at 418:11–14. Dr. Stock

disagrees, and states that there is no human toxicological or epidemiological data linking the one

mycotoxin Dr. Goldstein references, OTA, with adverse health effects. Ex. 5 at 7.21 In short, Dr.

Goldstein’s general causation theory based on mycotoxins is classic “junk science” which must

not darken the doors of a court of law. “Courts must be arbiters of truth, not junk science and

guesswork.” Huss, 571 F.3d at 460; Hill ex rel. Hill v. Koppers, Inc., 2009 WL 4908836, at *2

(N.D. Miss. Dec. 11, 2009) (“Essentially, the court is the gate-keeper charged with determining




            21
           Further, Dr. Goldstein’s reliance on the Hope and Hope article was not valid or relevant, since
(i) the Hope and Hope article dealt with animal studies, (ii) the only claimed human-health effect in that
article was Balkan Endemic Nephropathy (BEN), (iii) BEN is a kidney-function disease purportedly
associated with the ingestion of OTA and is not claimed by any Plaintiff in these cases, and (iv) there is
no epidemiological literature establishing a relationship between OTA and adverse human health effects.
Ex. 5 at 7-8.


                                                   22
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 23 of 26



whether the expert’s testimony is reliable and relevant enough to not be junk science or mere

paid-for opinions.”

            In his deposition, Dr. Goldstein readily conceded that there is not a single shred of proof

that there were even any mycotoxins present in any Plaintiff’s home. Dr. Goldstein confirmed

            •      not every genus of mold produces mycotoxins,

            •      only some species of the genus’ allegedly present in Plaintiff’s home produce

                   mycotoxins (e.g., mold from the genus Aspergillus may or may not produce

                   mycotoxins, while the genus and species Aspergillus niger can produce

                   mycotoxins);

            •      different species create different mycotoxins;

            •      some species create no mycotoxins;

            •      to know whether the species present actually produces mycotoxins, you would

                   need a culture from that species;

            •      there are no culture tests from any mold found at the Plaintiff’s home;

            •      no one knows which species of any mold was present in any Plaintiff’s home;

            •      there is no evidence that there were any mycotoxins present in any Plaintiff’s

                   home;

            •      there is no evidence that any mycotoxins were present in any Plaintiff’s

                   bloodstream or body; and

            •      There is no evidence of any exposure of any Plaintiff to any mycotoxin.

Ex. 3 at 126:7–128:2.22


            22
          See also id. at 379:15–22 (no mycotoxins present in air in Plaintiff’s home); id. at 379:3–10
(some species create specific mycotoxins, different species create different mycotoxins, and some species
create no mycotoxins); id. at 419:4–13 (no evidence of which species present in Plaintiff’s home or what
mycotoxins, if any, were present); id. at 463:19–23 (no determination of what species existed in

                                                       23
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 24 of 26



            Even if Dr. Goldstein’s general-causation theory about mycotoxins could be supported by

epidemiological evidence (and it cannot), there is no proof that mycotoxins were actually

present, or that they were present in sufficient dose to cause adverse human-health effects. In

Allen v. Pennsylvania Engineering Corp., the Fifth Circuit explained that “[s]cientific knowledge

of the harmful level of exposure to a chemical, . . . [is a] minimal fact[] necessary to sustain the

plaintiffs’ burden in a toxic tort case.” 102 F.3d at 199 (emphasis added) (finding expert’s

opinion unreliable because epidemiological studies expert relied on merely showed “correlation”

between a chemical and brain cancer). See also Seaman v. Seacor Marine L.L.C., 326 F. App’x

721,        727   (5th    Cir.   2009)   (“Without      any   facts   that   would     establish   the

allegedly harmful level of exposure (or even some link to bladder cancer), . . . [the expert’s]

opinion regarding diesel exhaust does not establish general causation.”). “In order for Plaintiffs

to establish general causation, they bear the burden of proving, by a preponderance of the

evidence, that they were exposed to a harmful level of mold.” Pratt v. Landings at Barksdale,

2013 WL 5376021, at *4 (W.D. La. Sept. 24, 2013); Hooks, 2016 WL 3667134, at *8 (excluding

opinion that could not identify threshold of harm posed by molds or actual exposure to toxic

molds); Pretus, 2010 WL 11552857, at *6 (same).

            Once again, Dr. Goldstein is up to his old tricks, already rejected by another court. In

Leija v. Penn Maritime, Inc., 2009 WL 211703 (E.D. La. Jan. 23, 2009), the plaintiff offered Dr.

Goldstein to show exposure to certain chemicals caused his cancer. Dr. Goldstein opined “in

medical and scientific probability” that the plaintiff “would not have developed cancer” if he

Plaintiff’s home); id. at 380:5–16) (testing can be done to determine whether any Plaintiff had
mycotoxins, and no such testing was done here); id. at 214:14–215:2 (no evidence that Plaintiff had a
mycotoxin, of the species of mold found in Plaintiff’s residence, of whether that species could produce
mycotoxins, or of which mycotoxins were produced); id. at 165:5–10) (“Q: Is there any evidence—
medical evidence, physical evidence, or whatever kind of evidence—that any—that a mycotoxin existed
in any of these plaintiffs? A: Good question. No.”); id. at 382:23–383:2 (no data or testing showing
exposure to any mycotoxin).


                                                   24
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 25 of 26



“had not worked around [those chemicals].” Id. at *2. The Court excluded his opinion because

“Dr. Goldstein, who is not a medical doctor, is not qualified to render a medical opinion as to

whether workplace exposure to toxic substances more likely than not caused Leija’s cancer.” Id.

Further, “there [was] no evidence that Dr. Goldstein had any evidence of plaintiff’s level of

occupational exposure to [the chemical].” Id. When confronted with the Court’s conclusions, Dr.

Goldstein said that he knew better than the Court. Ex. 2 at 63:12 (“Q: In your view, you can

sustain a burden in a toxic tort case without knowing the harmful level to a chemical or how

much they were exposed to? A: Absolutely . . . .”).

            Dr. Goldstein has said, and will say, anything, whether grounded in reliable science or

not. The only acceptable result is the complete exclusion of his opinions and testimony on all

issues.

                                            CONCLUSION

            For the reason stated above, Dr. Goldstein’s opinions are unreliable and should be

excluded in their entirety.

            Respectfully submitted, this the 10th day of May 2019.

                                                 Attorneys for Hunt Southern Group, LLC fka
                                                 Forest City Southern Group, LLC and Hunt MH
                                                 Property Management, LLC

                                                  By its attorneys:

                                                 /s/ Walter H. Boone
                                                 Walter H. Boone, MSB#8651
                                                 Jennifer J. Skipper, MSB#100808
                                                 BALCH & BINGHAM LLP
                                                 188 East Capitol Street, Suite 1400
                                                 Jackson, MS 39201
                                                 Telephone: (601) 961-9900
                                                 Facsimile: (601) 961-4466
                                                 E-mail: wboone@balch.com
                                                 E-mail: jskipper@balch.com


                                                   25
265900.2
           Case 1:18-cv-00054-LG-RHW Document 226 Filed 05/10/19 Page 26 of 26



                                              Forest City Residential Management, LLC

                                              By its attorneys:

                                              /s/ Alison O’ Neal McMinn
                                              Joshua J. Metcalf, MSB#100340
                                              Alison O'Neal McMinn, MSB#101232
                                              FORMAN WATKINS & KRUTZ LLP
                                              210 East Capitol Street, Suite 2200
                                              Jackson, MS 39201
                                              Telephone: (601) 960-8600
                                              Facsimile: (601) 960-8613
                                              E-mail: Joshua.Metcalf@formanwatkins.com
                                              E-mail: Alison.McMinn@formanwatkins.com

                                              -and-

                                              /s/ William J. Hubbard
                                              William J. Hubbard (admitted pro hac vice)
                                              Anthony Rospert (admitted pro hac vice)
                                              THOMPSON HINE LLP
                                              127 Public Square
                                              3900 Key Center
                                              Cleveland, OH 44114-1291
                                              Telephone: (216) 566-5500
                                              Facsimile: (216) 566-5800
                                              E-mail: bill.hubbard@thompsonhine.com
                                              E-mail: anthony.rospert@thompsonhine.com


                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on the 10th day of May 2019 a copy of the foregoing was

filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will

be sent to all known counsel of record by operation of the court’ s electronic filing system.

                                              /s/ Walter H. Boone
                                              Walter H. Boone




                                                26
265900.2
